Citation Nr: 1548225	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  11-25 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected painful scars due to removal of epidermal inclusion cysts (scar disability).

2.  Entitlement to an initial compensable rating for service-connected recurrent epidermal inclusion cysts (cysts disability).

3.  Entitlement to an effective date prior to August 5, 2010 for service connection for painful scars and recurrent cysts disabilities.

4.  Entitlement to service connection for renal carcinoma, including as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated September 2010 and October 2013 by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

Following the hearing, the record was held open for a period of ninety days.  During this time, the Veteran submitted additional medical evidence.  In a September 2015 written statement, and the Veteran and his representative waived initial RO consideration of this newly submitted evidence.  See 38 C.F.R. 20.1304(c).  Accordingly, appellate consideration may proceed without any prejudice to the Veteran.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


The issue of entitlement to service connection for renal carcinoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's recurrent cyst and painful scar disabilities both involve the same symptomatology and same etiology.

2.  The Veteran's recurrent cyst and resulting scar disability affects more than 40 percent of his entire body.

3.  The Veteran's initial claim for service connection for a recurrent cyst and resulting scar disability was received on August 5, 2010, and there is no evidence confirming an earlier claim.


CONCLUSIONS OF LAW

1.  The Veteran's service-connected recurrent cyst and painful scar disabilities are recategorized as one disability, and an initial 60 percent rating is assigned.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DCs 7800, 7804, 7806, 7819 (2015). 

2.  The criteria for an effective date prior to August 5, 2010 for the grant of service connection for a recurrent cyst and resulting scar disability have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400(b)(2) (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking increased ratings for his service-connected scar and recurrent cyst disabilities.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Throughout the period on appeal, the Veteran's service-connected scar disability has been assigned the schedular maximum rating of 30 percent rating under DC 7804.  This DC provides the maximum 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118.  The Veteran's service-connected recurrent cyst disorder has been assigned a noncompensable rating under DC 7819, based on benign skin neoplasms.  This DC provides the skin neoplasms should be rated as disfigurements, scars, or impairment of function.  38 C.F.R. § 4.118.

As will be discussed below, the Board finds the rating most favorable to the Veteran is to combine the symptoms from both these disabilities and provide a higher 60 percent rating under DC 7806 throughout the period on appeal.

The Veteran is currently assigned separate ratings for his scar and recurrent cysts disabilities.  However, in reviewing the claims file the Board finds these two separate disabilities are covering the same symptoms.  For example, during his hearing the Veteran reported he had additional cysts over his body, including his legs, back, and neck, which had not yet been removed.  In a June 2015 letter, his private physician, Dr. P, opined that when the Veteran's cysts become large and tender they require removal.  Therefore, the Veteran has had previous cysts removal surgery in the past which lead to his painful scars, and presumably will require additional removal surgeries in the future which may lead to the development of additional scars.  Therefore, the Board finds the Veteran's recurrent cysts and resulting painful scars are from a common etiology, the need to remove his recurring tender cysts.  Additionally, because rating these two disabilities as one will provide a greater benefit to the Veteran, as discussed below, the Board finds these two separate disabilities should be rated under one common diagnostic code.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  It is important to note that changing the diagnostic code under which a particular disability is rated does not change the service-connected status of the disability itself; rather adjudicators always strive to rate a disability under the most appropriate diagnostic code, and changing a diagnostic code may represent a progression or alteration in the functional impairment resulting from the disability or the Veteran's inability to perform certain acts.  Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).


In this case, the Veteran's service-connected recurrent cysts and resulting painful scars disability should be rated as analogous to DC 7806 for dermatitis or eczema in order to afford all benefit of doubt to the Veteran.  This DC provides that a dermatological condition affecting more than 40 percent of the Veteran's entire body shall be assigned a schedular maximum rating of 60 percent.  38 C.F.R. § 4.118.  In his June 2015 letter, Dr. P. specifically opined the Veteran's current cysts and scars covered approximately 50 percent of his body.  Therefore, the medical evidence reflects the Veteran's service-connected recurrent cyst and resulting scar disability warrants a schedular maximum rating of 60 percent under DC 7806.  Additionally, because nothing in the medical evidence suggests the Veteran's service-connected recurrent cysts and scars only recently spread to this degree throughout his body, the higher 60 percent rating is warranted throughout the period on appeal.

Although the Veteran's service-connected disability was previously assigned two separate ratings, these two ratings combined to only a 30 percent total rating.  Therefore, in considering his two separate disabilities together under one DC, no harm has been done to the Veteran, and instead greater benefit is awarded to the Veteran.  Therefore, reclassification of the two disabilities under DC 7806 may proceed.

As discussed, the newly assigned 60 percent rating is the schedular maximum rating allowed under DC 7806.  Additional diagnostic codes related to scarring provide a higher 80 percent rating may be warranted if there is disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion, asymmetry of features, or six or more characteristics of disfigurement.  However, during the May 2015 hearing the undersigned VLJ personally observed there was no disfigurement of the Veteran's head or face, and in September 2013 a VA examiner specifically opined the Veteran did not have disfigurement of the head, face, or neck.  Furthermore, the medical evidence does not otherwise suggest the presence of disfigurement of the head, face, or neck.  Accordingly, a higher rating under DC 7806 is not warranted.

Based on all the foregoing, the Veteran's service-connected recurrent cyst and scar disabilities are recategorized together under DC 7806, and a higher 60 percent rating is assigned throughout the period on appeal.  To this extent, the Veteran's appeal is granted.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's recurrent cyst and scar disability that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of the appearance of cysts and painful scars throughout his body.  These symptoms were specifically contemplated in the schedular ratings that were assigned, and serve, in part, as the basis of the schedular maximum rating assigned.  In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, nothing in the record suggests the Veteran is unable to work due to his service-connected recurrent cyst and scar disability.  Instead, during his September 2013 VA examination he was noted to be employed as a detective.  Because there is no suggestion of unemployability, Rice is not applicable.  

Earlier Effective Date

The Veteran is also seeking entitlement to an effective date earlier than August 5, 2010 for the grant of service connection for his recurrent cyst and resulting scar disability.  Under VA regulations, the effective date of an award of compensation based on an original direct service connection claim is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2) (emphasis added).  

In this case, the Veteran has been granted service connection for his cyst and scar disability effective August 5, 2010, the date his claim was received.  The claims file has been carefully reviewed and considered, but does not contain any indication the Veteran attempted to file a claim for entitlement to service connection for this disorder prior to August 2010.

In his August 2010 written statement, the Veteran asserted he previously submitted his claim for recurrent cysts along with map indicating where he had served in Vietnam.  In a written statement received in December 2014, the Veteran again stated he had previously submitted a claim, but admitted he did not retain a copy of his prior claim for his own records.  During his May 2015 hearing, the Veteran again testified he had submitted a prior claim, but was unable to provide an estimate as to when this previous claim was submitted.

Accordingly, the Veteran has consistently asserted that he submitted a claim for benefits to the VA prior to 2010.  However, the claims file does not include any evidence suggesting that any claim, formal or informal, was received prior to 2010.  See 38 C.F.R. §§ 3.155, 3.160 (2014).  For instance, the evidence does not include a copy of the claim with a date-stamp, a receipt of shipping, a confirming statement from another individual, or even a clear estimate of the date of the prior claim.  Without any evidence confirming the Veteran submitted a claim prior to 2010, the Board is unable to determine a claim was submitted prior to August 5, 2010.

Therefore, the evidence reflects the initial claim for benefits regarding this matter was received on August 5, 2010.  Accordingly, the Veteran has already been granted service connection effective the earliest date available under VA regulations, the date of the initial claim.  Therefore, his appeal for an earlier effective date is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  


In the present case, required notice was provided by a letter dated in July 2010, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment, post-service VA treatment, and private medical records have all been obtained and associated with the claims file.  

In May 2015, the Veteran was provided with a hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the National Association of County Veterans Service Officers, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding current severity.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to outstanding private dermatology records.  All such identified records were obtained and associated with the claims file.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

 As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

The Veteran's service-connected recurrent cyst and service-connected painful scar disabilities shall be rated as one disability, and a higher 60 percent rating under DC 7806 is granted effective August 5, 2010, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an effective date prior to August 5, 2010 for the grant of service connection for a recurrent cyst and resulting scar disability is denied.


REMAND

The Veteran is also seeking service connection for renal carcinoma, including as due to his presumed exposure to Agent Orange while serving in Vietnam.  Although the Veteran was provided with a VA examination regarding this issue, the examiner did not provide an opinion regarding direct service connection due to herbicide exposure.  Therefore, remand is required for a subsequent VA examiner's opinion.  This examiner should specifically consider the medical study regarding Agent Orange and renal cancer submitted by the Veteran's representative in May 2015, as well as the September 2010 letter from Dr. T.R.M.

Accordingly, the case is REMANDED for the following action:

1.  Return the complete claims file to the January 2015 VA examiner, if available, or to an equally as qualified medical professional.  Examination of the Veteran is not required, unless so requested by the examiner.

Considering the complete factual and medical basis, including the September 2010 letter from Dr. T.R.M. and the American Urological Association study regarding Agent Orange and renal cancer, the examiner is asked to answer the following question:

Is it as likely as not (50 percent or greater) the Veteran's currently diagnosed renal cancer was caused by his presumed exposure to herbicides, including Agent Orange, during active duty service?  Why or why not.	

A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Then readjudicate the claim.  If the claim remains denied provide the Veteran and his representative a supplemental statement of the case and allow time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


